FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 JOSE JUAN MEDINA-NUNEZ,                           No. 14-70657
                      Petitioner,
                                                    B.I.A. No.
                      v.                           A070-736-545

 LORETTA E. LYNCH, Attorney
 General,                                             OPINION
                       Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                    Argued and Submitted
          April 13, 2015—San Francisco, California

                           Filed June 8, 2015

    Before: Alex Kozinski and Susan P. Graber, Circuit
   Judges, and Michael A. Ponsor,* Senior District Judge.

                       Per Curiam Opinion




 *
   The Honorable Michael A. Ponsor, Senior United States District Judge
for the District of Massachusetts, sitting by designation.
2                   MEDINA-NUNEZ V. LYNCH

                           SUMMARY**


                            Immigration

    The panel denied Jose Juan Medina-Nunez’s petition for
review of the Board of Immigration Appeals’ denial of his
application for cancellation of removal for failure to meet the
statutory residency requirement.

    The panel deferred to the BIA’s published opinion in
Matter of Reza-Murillo, 25 I. & N. Dec. 296 (BIA 2010), to
hold that Medina-Nunez’s acceptance into the Family Unity
Program (“FUP”) did not constitute an admission into the
United States for purposes of cancellation. The panel held
that deference was proper despite this court’s prior opinion to
the contrary in Garcia-Quintero v. Gonzales, 455 F.3d 1006
(9th Cir. 2006) (holding that acceptance into the FUP did
constitute an admission), because the holding in Garcia-
Quintero did not follow from the unambiguous terms of the
statute and thus left no room for the agency’s discretion.


                             COUNSEL

Gary A. Watt and Stephen R. Tollafield, Supervising
Counsel, Dorothy C. Yamamoto (argued) and Gregory R.
Michael, Student Counsel, Hastings Appellate Project, San
Francisco, California, for Petitioner.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   MEDINA-NUNEZ V. LYNCH                            3

Rebekah Nahas (argued), Trial Attorney, and Joyce R.
Branda, Acting Assisting Attorney General, Civil Division,
Douglas E. Ginsburg, Assistant Director, and Karen L.
Melnik, Trial Attorney, Office of Immigration Litigation,
United States Department of Justice, Washington, D.C., for
Respondent.


                            OPINION

PER CURIAM:

    Petitioner Jose Juan Medina-Nunez petitions for review
of the Board of Immigration Appeals’ (“BIA”) denial of his
application for cancellation of removal under 8 U.S.C.
§ 1229b(a). The BIA held that Petitioner did not meet the
statutory seven-year residency requirement because, under In
re Reza-Murillo, 25 I. & N. Dec. 296 (B.I.A. 2010), his
acceptance into the Family Unity Program (“FUP”) did not
constitute an admission into the United States for purposes of
§ 1229b(a)(2). That BIA decision conflicts directly with our
decision in Garcia-Quintero v. Gonzales, 455 F.3d 1006 (9th
Cir. 2006). But, applying the rule announced in National
Cable & Telecommunications Ass’n v. Brand X Internet
Services, 545 U.S. 967 (2005), we defer to the BIA’s later
published decision in In re Reza-Murillo. We therefore deny
the petition.1




  1
    Petitioner also seeks review of the BIA’s determination that he is
removable. In an unpublished disposition filed concurrently with this
opinion, we conclude that the BIA correctly held that Petitioner is
removable.
4                MEDINA-NUNEZ V. LYNCH

    Petitioner is a native and citizen of Mexico. In 1985, he
entered the United States without inspection. In 1996,
Petitioner was accepted into the FUP. Persons accepted into
the FUP receive significant benefits, including protection
from removal, authorization to work in the United States,
authorization to travel outside the country, and the option of
voluntary departure. See Garcia-Quintero, 455 F.3d at
1009–10 (describing the program in detail). In 2007,
Petitioner became a legal permanent resident. He was
convicted of various crimes in August 1995, August 2000,
March 2004, June 2004, and December 2011. In 2012, the
government issued him a notice to appear.

    Petitioner then sought cancellation of removal under
8 U.S.C. § 1229b(a) which, among other things, requires the
applicant to have resided in the country for “7 years after
having been admitted in any status,” id. § 1229b(a)(2)
(emphasis added). Petitioner argued that he had been
“admitted” in 1996, when he was accepted into the FUP.
Citing its published decision directly on point, In re Reza-
Murillo, the BIA held that Petitioner’s acceptance into the
FUP was not an admission for purposes of § 1229b(a)(2).
Accordingly, the BIA denied Petitioner’s application for
cancellation of removal. Petitioner timely seeks review.

    In 2005, we confronted the question whether acceptance
into the FUP constitutes an admission for purposes of
cancellation of removal. Garcia-Quintero, 455 F.3d at 1009.
We noted that this was “an issue of first impression” because
neither we nor the BIA had addressed the issue in a published
decision. Id. We held that, because the BIA’s decision in
Garcia-Quintero was unpublished, it was not entitled to
deference under Chevron, U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984). Garcia-
                  MEDINA-NUNEZ V. LYNCH                        5

Quintero, 455 F.3d at 1014. Moreover, because the BIA’s
reasons were unpersuasive, we “conduct[ed] a de novo review
of the question.” Id. at 1015. Over a dissent, we held that
acceptance into the FUP constituted an admission for
purposes of § 1229b(a)(2). Id. at 1018–19. In reaching that
conclusion, we consulted the text of the statute, the legislative
purpose, the legislative history, decisions by the BIA, and a
decision by this court, Cuevas-Gaspar v. Gonzales, 430 F.3d
1013 (9th Cir. 2005). Garcia-Quintero, 455 F.3d at 1015–19.

    Five years later, the BIA addressed the same issue again,
but this time in a published decision. The BIA held that
acceptance into the FUP did not constitute an admission for
purposes of § 1229b(a)(2). In re Reza-Murillo, 25 I. & N.
Dec. at 297–300. The Immigration and Nationality Act
“defines the term ‘admitted’ as ‘the lawful entry of the alien
into the United States after inspection and authorization by an
immigration officer.’” Id. at 297 (quoting 8 U.S.C.
§ 1101(a)(13)(A)). Acceptance into the FUP does not require
entry, inspection, or authorization. Id. “Therefore, the
respondent’s grant of FUP benefits did not itself involve his
‘entry . . . into the United States after inspection and
authorization by an immigration officer’ under section
101(a)(13)(A) of the Act.” Id. (alteration in original)
(quoting 8 U.S.C. § 1101(a)(13)(A)).             Accordingly,
acceptance into the FUP did not mean that the alien had been
“admitted” for purposes of § 1229b(a)(2). Id. Looking to its
own decisions and to decisions by this court, the BIA
explained at length why our decision in Garcia-Quintero was
“not persuasive.” Id. at 298–300.

   In sum, we confront a conflict between our own precedent
and the BIA’s later published precedent to the contrary. The
Supreme Court has instructed us on the proper outcome in
6                MEDINA-NUNEZ V. LYNCH

precisely this situation: “A court’s prior judicial construction
of a statute trumps an agency construction otherwise entitled
to Chevron deference only if the prior court decision holds
that its construction follows from the unambiguous terms of
the statute and thus leaves no room for agency discretion.”
Brand X, 545 U.S. at 982.

    Our prior decision did not “follow[] from the
unambiguous terms of the statute and thus leave[] no room
for agency discretion.” Id. Indeed, as noted above, in
addition to interpreting the statutory text, we consulted
legislative history, legislative purpose, decisions by the BIA,
and our own decision in Cuevas-Gaspar (which since has
been overruled by Holder v. Martinez Gutierrez, 132 S. Ct.
2011 (2012)). Garcia-Quintero, 455 F.3d at 1015–19.

    We also have no trouble concluding that the BIA’s
decision in In re Reza-Murillo is “otherwise entitled to
Chevron deference.” Brand X, 545 U.S. at 982. It is
reasonable for the BIA to apply the statutory definition of the
term “admitted.” Nothing in the statutory text, the BIA’s
cases, or our own cases precludes the BIA from relying on
that definition.

    Pursuant to Brand X, we must afford Chevron deference
to the BIA’s decision in In re Reza-Murillo holding that
acceptance into the Family Unity Program does not constitute
an admission for purposes of § 1229b(a)(2). The BIA
therefore correctly denied Petitioner’s application for
cancellation of removal.

    Petition DENIED.